SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

787
CA 15-00218
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


VAN WIE CHEVROLET, INC., DOING BUSINESS AS
EVANS CHEVROLET, PLAINTIFF-APPELLANT,

                      V                                          ORDER

GENERAL MOTORS, LLC, DEFENDANT-RESPONDENT,
ET AL., DEFENDANT.
(APPEAL NO. 2.)


BRESSLER, AMERY & ROSS, NEW YORK CITY (ERIC L. CHASE OF COUNSEL), AND
RIVETTE & RIVETTE, P.C., SYRACUSE, FOR PLAINTIFF-APPELLANT.

LAVIN, O’NEIL, CEDRONE & DISIPIO, NEW YORK CITY (JOHN J. O’DONNELL, OF
THE PENNSYLVANIA BAR, ADMITTED PRO HAC VICE, OF COUNSEL) FOR
DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (Hugh
A. Gilbert, J.), entered June 16, 2014. The order, among other
things, granted in part the motion of defendant General Motors, LLC
for summary judgment and granted in part plaintiff’s motion for
summary judgment.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:    October 7, 2016                     Frances E. Cafarell
                                                Clerk of the Court